                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:20-MC-141-MOC-DCK

 DUSTIN ZIMMERMAN,                                    )
                                                      )
                 Petitioner,                          )
                                                      )
    v.                                                )       ORDER
                                                      )
 PHILIPS NORTH AMERICA LLC, ET AL.,                   )
                                                      )
                 Defendants.                          )
                                                      )

         THIS MATTER IS BEFORE THE COURT on Petitioner’s “Motion To Quash

Subpoena Served On Non-Party Dustin Zimmerman Or, In The Alternative, Motion For

Modification/Protective Order” (Document No. 1) filed September 8, 2020. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and is ripe for

disposition. Having carefully considered the motion and the record, the undersigned will deny the

motion.

         By the instant motion, Petitioner sought to quash a subpoena regarding discovery demands

related to a case pending in the Untied States District Court for the Southern District of Florida,

Philips North America, LLC v. 626 Holdings, Inc., 9:19-CV-81263-RS. This Court was unable to

promptly address Petitioner’s motion.      Since then, discovery in the Florida case has been

completed and a trial is scheduled for May 4, 2021. In addition, Petitioner’s counsel has reported

to the undersigned’s staff that Mr. Zimmerman is no longer listed as a potential witness in the

Florida case and that they now believe the pending motion is moot.




     Case 3:20-mc-00141-MOC-DCK Document 17 Filed 03/31/21 Page 1 of 2
       IT IS, THEREFORE, ORDERED that Petitioner’s “Motion To Quash Subpoena Served

On Non-Party Dustin Zimmerman Or, In The Alternative, Motion For Modification/Protective

Order” (Document No. 1) is DENIED AS MOOT.

       SO ORDERED.



Signed: March 31, 2021




                                           2
      Case 3:20-mc-00141-MOC-DCK Document 17 Filed 03/31/21 Page 2 of 2
